DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an application filed on 04/26/2019.  Claims 21-40 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 21-28 (Group I) are drawn to a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code, which is within the four statutory categories (i.e. process).  Claims 29-35 (Group II) are drawn to a system, comprising: at least one processor; and at least one processor-readable storage medium storing processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first Claims 36-40 (Group III) are drawn to at least one non-transitory computer-readable storage medium encoded with computer-executable instructions that, when executed by at least one processor, perform a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code, which is within the four statutory categories (i.e. manufacture).

Claims 21-28 (Group I) involve abstract steps, outlined in bold, of a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code. Claims 29-35 (Group II) involve abstract steps, outlined in bold, of  a system, comprising: at least one processor; and at least one processor-readable storage medium storing processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code.  Claims 36-40 (Group III) involve abstract steps, outlined in bold, of at least one non-transitory computer-readable storage medium encoded with computer-executable instructions that, when executed by at least one processor, perform a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code.  These steps are directed to the abstract idea of retaining a second medical billing code instead of a first medical billing code because they overlap, which is covered under the category of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves coding patient encounter documentation, determining overlap between billing codes and retaining a billing code over another that overlaps.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 21-28 (Group I), outlined in italics, of a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code, in Claims 29-35 (Group II), outlined in italics, of a system, comprising: at least one processor; and at least one processor-readable storage medium storing processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code, and in Claims 36-40 (Group III), outlined in italics, of at least one non-transitory computer-readable storage medium encoded with computer-executable instructions that, when executed by at least one processor, perform a method comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter, wherein the first documentation is different than a second documentation for the clinical patient encounter; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter, wherein the second medical billing code was generated by applying the natural language understanding engine to the second documentation for the clinical patient encounter; and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving retaining one medical billing code over another because of overlapping using generic computer components such as an engine, processor, and storage medium;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a medical billing code from clinical patient encounter documentation and sends the medical billing code to a user interface using a generic computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention receives first and second medical billing codes, determines the billing codes overlap each other, and refrains from presenting one billing code over the other to a user;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to medical coding;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
Limiting the abstract idea to medical coding data, because limiting application of the abstract idea to data involving medical coding comparisons is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes comparisons of medical codes to obtain input for a determination of which medical code to retain;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely displays a medical code to a user.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to medical codes;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. generate codes, determining code overlap, retaining one code over another) that are abstract activities previously known to the pertinent industry (i.e. medical coding):

Some embodiments described herein may make use of a clinical language
understanding (CLU) system, an exemplary operating environment for which is
illustrated in FIG. 1. CLU system 100, illustrated in FIG. 1, may be implemented in any
suitable form, as aspects of the present invention are not limited in this respect. For
example, system 100 may be implemented as a single stand-alone machine, or may be
by multiple distributed machines that share processing tasks in any suitable
manner. System 100 may be implemented as one or more computers; an example of a
suitable computer is described below. In some embodiments, system 100 may include

processor-executable instructions, and one or more processors that execute the processor-executable
instructions to perform the functions described herein. The storage devices
may be implemented as computer-readable storage media encoded with the processor-executable
instructions; examples of suitable computer-readable storage media are
discussed below.

As depicted, exemplary system 100 includes an ASR engine 102, a fact
extraction component 104, and a fact review component 106. Each of these processing
components of system 100 may be implemented in software, hardware, or a combination
of software and hardware. Components implemented in software may comprise sets of
processor-executable instructions that may be executed by the one or more processors of
system 100 to perform the functionality described herein. Each of ASR engine 102, fact
extraction component 104 and fact review component 106 may be implemented as a
separate component of system 100, or any combination of these components may be
integrated into a single component or a set of distributed components. In addition, any
one of ASR engine 102, fact extraction component 104 and fact review component 106
may be implemented as a set of multiple software and/or hardware components. It
should be understood that any such component depicted in FIG. 1 is not limited to any
particular software and/or hardware implementation and/or configuration. Also, not all
components of exemplary system 100 illustrated in FIG. 1 are required in all
embodiments. For example, in some embodiments, a CLU system may include
functionality of fact extraction component 104, which may be implemented using a
natural language understanding (NLU) engine, without including ASR engine 102 and/or
fact review component 106.

ACLU system in accordance with the techniques described herein may take any
suitable form, as aspects of the present invention are not limited in this respect. An
illustrative implementation of a computer system 600 that may be used in connection
with some embodiments of the present invention is shown in FIG. 6. One or more
computer systems such as computer system 600 may be used to implement any of the
functionality described above. The computer system 600 may include one or more
processors 610 and one or more tangible, non-transitory computer-readable storage
media (e.g., volatile storage 620 and one or more non-volatile storage media 630, which
may be formed of any suitable non-volatile data storage media). The processor 610 may
control writing data to and reading data from the volatile storage 620 and the nonvolatile
storage device 630 in any suitable manner, as the aspects of the present invention
are not limited in this respect. To perform any of the functionality described herein, the
processor 610 may execute one or more instructions stored in one or more computer-readable
storage media (e.g., volatile storage 620), which may serve as tangible, non-
transitory computer-readable storage media storing instructions for execution by the
processor 610.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining 
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of clinical patient encounter documentation and billing codes; 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of retaining a second medical billing code instead of a first medical billing code because they overlap.

Furthermore, dependent claims 22-28, 30-35, and 37-40 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as determining same diagnosis codes, determining same procedure codes, determining procedure was performed twice, determining billing codes are less specific versions, not presenting one of two overlapping billing codes, generating links between billing codes and portions of clinical patient encounter documentation, providing indicator of documentation portion when billing code selected, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-  are rejected under 35 U.S.C. 103 as being unpatentable over Grain, et al. (US 2013/0046529 A1) in view of Koll, et al. (US 2012/0323598 A1).

With regards to claims 21, 29, and 36, Grain teaches a method, a system, comprising: at least one processor (see at least paragraph 0048); and at least one processor-readable storage medium storing processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method (see at least paragraph 0051), and at least one non-transitory computer-readable storage medium encoded with computer-executable instructions that, when executed by at least one processor, perform a method (see at least paragraph 0051) comprising: generating at least one first medical billing code by applying a natural language understanding engine to first documentation for a clinical patient encounter  (see at least paragraph 0008, computerized system receives input from point of care in natural language and processes information into standardized medical coding such as ICD and SNOMED)… ; determining whether the at least one first medical billing code overlaps with a second medical billing code previously approved for the clinical patient encounter (see at least figure 5, paragraphs 0107-0109, episode details are translated into initial ICD and SNOMED codes for “hydorocele”, then are translated into replacement ICD and SNOMED codes because of additional descriptive record text indicating patient is a male aged 28 days, interpreted as overlapping codes because they are both codes indicating “hydorocele”, but are different only because of the newborn status of the patient), wherein the second medical billing code was generated by applying the natural language understanding engine to the …documentation for the clinical patient encounter (see at least paragraph 0073, clinical information in natural language is processed to codes); and in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, retaining the second medical billing code instead of the at least one first medical billing code (see at least figure 5, paragraph 0109, final coding report shows second medical billing codes instead of first medical billing codes).

Grain does not explicitly teach …wherein the first documentation is different than a second documentation for the clinical patient encounter …second.  Koll teaches …wherein the first documentation is different than a second documentation for the clinical patient encounter …second (see at least paragraphs 0031-0032, different documentation for patient encounter including separate doctor notes, nurse notes).  It would have been obvious to one of ordinary skill in the art to combine the multiple clinical documentation system of Koll into the method of determining correct coding of Grain with the motivation of correcting inconsistent medical billing information (Koll, paragraph 0032).

With regards to claim 22, Grain teaches the method of claim 21, wherein determining whether the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter comprises: determining whether the at least one first medical billing code is a same diagnosis code as the second medical billing code (see at least figures 4-5).

Claims 30 and 37 recite similar limitations and are rejected for the same reasons.

With regards to claim 24, Grain teaches the method of claim 21, wherein determining whether the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter comprises: determining whether the at least one first medical billing code is a less specific version of the second medical billing code (see at least figure 5, paragraphs 0107-0109).

Claims 32 and 39 recite similar limitations and are rejected for the same reasons.

With regards to claim 25, Grain teaches the method of claim 21, further comprising: in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, presenting the retained second medical billing code via a user interface, and refraining from presenting the least one first medical billing code via the user interface (see at least figure 5 (508)).

Claims 33 and 40 recite similar limitations and are rejected for the same reasons.

Claims 23, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Grain, et al. (US 2013/0046529 A1) in view of Koll, et al. (US 2012/0323598 A1) in further view of Drucker, et al. (US 2005/0273360 A1).

With regards to claim 23, Grain teaches the method of claim 21, wherein determining whether the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter comprises: determining whether the at least one first medical billing code is a same procedure code as the second medical billing code (see at least paragraph 0093, procedure code; figures 4-5, paragraphs 0104-0109, determining whether initial codes are same as final codes)…

Grain does not explicitly teach …and in response to determining that the at least one first medical billing code is the same procedure code as the second medical billing code, determining whether a procedure associated with the same procedure code was performed twice.  Drucker teaches …and in response to determining that the at least one first medical billing code is the same procedure code as the second medical billing code, determining whether a procedure associated with the same procedure code was performed twice (see at least paragraph 0031).  It would have been obvious to one of ordinary skill in the art to combine the duplicate billing detection method of Drucker into the method of determining correct coding of Grain with the motivation of correcting erroneous medical billing (Drucker, paragraph 0013).

Claims 31 and 38 recite similar limitations and are rejected for the same reasons.	

Claims 26-28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Grain, et al. (US 2013/0046529 A1) in view of Koll, et al. (US 2012/0323598 A1) in further view of Montyne, et al. (US 2012/0212337 A1).
	.
With regards to claim 26, Grain does not explicitly teach the method of claim 21, wherein generating the at least one first medical billing code comprises: generating a first link between the at least one first medical billing code and a first portion of the first documentation.  Montyne teaches the method of claim 21, wherein generating the at least one first medical billing code comprises: generating a first link between the at least one first medical billing code and a first portion of the first documentation (see at least paragraph 0007, extracting first clinical fact from first portion of narration of patient encounter and linking first fact and first portion of original text; at least paragraph 0105, set of clinical facts includes billing codes).  It would have been obvious to one of ordinary skill in the art to combine the code to fact linkage of Montyne into the method of determining correct coding of Grain with the motivation of maintaining continuity of care for a patient across multiple encounters with various clinicians over time (Montyne, paragraph 0004).
Claim 34 recites similar limitations and is rejected for the same reasons.

With regards to claim 27, Montyne teaches the method of claim 26, further comprising: in response to determining that the at least one first medical billing code overlaps with the second medical billing code previously approved for the clinical patient encounter, generating a second link between the second medical billing code and the first portion of the first documentation (see at least paragraphs 0056-0057).  It would have been obvious to one of ordinary skill in the art to combine the code to fact linkage of Montyne into the method of determining correct coding of Grain with the motivation of maintaining continuity of care for a patient across multiple encounters with various clinicians over time (Montyne, paragraph 0004).

Claim 35 recites similar limitations and is rejected for the same reasons.

With regards to claim 28, Montyne teaches the method of claim 27, further comprising: in response to a selection of the retained second medical billing code via a user interface, providing an indicator of the first portion of the first documentation linked by the second link (see at least paragraphs 0056-0057).  It would have been obvious to one of ordinary skill in the art to combine the code to fact linkage of Montyne into the method of determining correct coding of Grain with the motivation of maintaining continuity of care for a patient across multiple encounters with various clinicians over time (Montyne, paragraph 0004).

Claim 35 recites similar limitations and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Heinze, et al. (US 6,915,254 A) which discloses a system for automatically assigning medical codes to computer readable physician notes using natural language processing.

Boone, et al. (US 2013/0046529 A1) which discloses using structured input of medical information by medical personnel on templates and linking extracted medical from the text from which it was extracted.

Meystre S, Haug PJ. Automation of a problem list using natural language processing. BMC Med Inform Decis Mak. 2005;5:30. Published 2005 Aug 31. doi:10.1186/1472-6947-5-30 which discloses using NLP to extract potential medical problems from free-text documents in a patient’s EMR.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626